     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 1 of 24 Page ID #:89



        Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
 1      A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
        2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
 2      San Marino, CA 91108-2622            Pasadena, CA 91103
 3
        t. 626-328-3081                      t. 213-290-0055
        e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
 4
        Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
 5      Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
        Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
 6      Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
        John Washington SBN 315991           Long Beach, CA 90807
 7      SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
        HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
 8      11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
        Los Angeles, California 90064
 9      t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
        e. hoffpaul@aol.com                  RICKETTS LAW
10      e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
        e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
11      e. kharootun@sshhzlaw.com            t. 213-995-3935
12
        e. jwashington@sshhlaw.com           e. morgan@morganricketts.com

13      Attorneys for Plaintiffs.
14
                                UNITED STATES DISTRICT COURT
15
                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16
        KRIZIA BERG, GRACE BRYANT,                Case No.: 2:20-cv-07870-DMG-PD
17      JAMES BUTLER, NOELANI DEL                 Assigned to: Honorable Dolly M. Gee
18      ROSARIO-SABET, LINDA JIANG,
        SEBASTIAN MILITANTE,
        CHRISTIAN MONROE, MATTHEW                 MEMORANDUM OF POINTS
19                                                AND AUTHORITIES IN
        NIELSEN, EMANUEL PADILLA,
        SHAKEER RAHMAN, AUSTIN                    SUPPORT OF PLAINTIFFS’
20                                                APPLICATION FOR A
        THARPE, TRAVIS WELLS,
21      DEVON YOUNG, individually and on          TEMPORARY RESTRAINING
        behalf others similarly situated,         ORDER AND PRELIMINARY
22                                                INJUNCTION
                                    PLAINTIFFS,
23       v.
24      COUNTY OF LOS ANGELES, a
        municipal entity, SHERIFF ALEX
25      VILLANUEVA, and DOES 1-10
        inclusive,
26
27
                                    DEFENDANTS.

28




       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION
            FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 2 of 24 Page ID #:90



                                                   TABLE OF CONTENTS
1
2      I.       INTRODUCTION ..............................................................................................1
       II.       THE FACTS THAT NECESSITATE THIS APPLICATION ........................2
3
       III.      ARGUMENT....................................................................................................7
4
            A. This Court should grant a TRO to enjoin the LASD from using excessive
5              force against non-violent protesters. .................................................................7
6           B. The LASD Is Indiscriminately Using Kinetic Projectiles, Flash Grenades,
               and Chemical Agents Against Protesters in Dangerous, Unconstitutional
7              Ways..................................................................................................................8
8              1. The Use of Serious, “Less Lethal” Force Against Peaceful Protesters
9                 Constitutes a Seizure. .....................................................................................8
10             2. The Fourth Amendment Requires Objectively Reasonable Force.................9
               3. The LASD Is Using “Rubber Bullets” and Similar “Less-Lethal”
11                Projectiles in an Objectively Unreasonable Manner. ...................................10
12          C. A Temporary Restraining Order and Preliminary Injunctive Relief Are
13             Urgently Needed and Well Justified to Put an End to These
               Unconstitutional and Life-Threatening Practices. ..........................................16
14
            D. REQUESTED RELIEF ...................................................................................18
15     IV. CONCLUSION .................................................................................................19
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         i
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION
           FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 3 of 24 Page ID #:91




1                                          TABLE OF AUTHORITIES

2
                                                                                                               Page(s)
3      Federal Cases
4
       Abay v. City of Denver,
5       445 F.Supp.3d 1286 .................................................................................. 11, 16, 17
6
       Anti Police-Terror Project v. City of Oakland,
7       2020 WL 4584185 (N.D. Cal., Aug. 10, 2020) ........................................ 14, 15, 17
8      Arc of California v. Douglas,
9       757 F.3d 975 (9th Cir. 2014) .................................................................................. 7
10     Arce v. Douglas,
11      793 F.3d 968 (9th Cir. 2015) .................................................................................. 8
12     Black Lives Matter Seattle-King Cty. v. City of Seattle, Seattle Police Dep’t,
13      2020 WL 3128299 (W.D. Wash. June 12, 2020) ........................................... 16, 17

14     Boyd v. Benton County,
        374 F.3d 773 (9th Cir. 2004) .......................................................................... 14, 15
15
16     Deorle v. Rutherford,
        272 F.3d 1272 (9th Cir. 2001) .............................................................................. 11
17
18     Don't Shoot Portland v. City of Portland,
        2020 WL 3078329 (D. Or., June 9, 2020) ...................................................... 14, 15
19
20     Drakes Bay Oyster Co. v. Jewell,
        747 F.3d 1073 (9th Cir. 2014) .......................................................................... 8, 17
21
       Felarca v. Birgeneau,
22
        891 F.3d 809 (9th Cir. 2018) .................................................................................. 9
23
       Fisher v. City of San Jose,
24      2003 WL 27384298 (N.D. Cal. Sept. 18, 2003) ................................................... 11
25
       Flynt Distrib. Co. v. Harvey,
26      734 F.2d 1389 (9th Cir. 1984) ................................................................................ 8
27
28
                                         ii
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION
           FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 4 of 24 Page ID #:92




1                                   TABLE OF AUTHORITIES – CONT’D

2
                                                                                                                    Page(s)
3      Federal Cases
4
       Graham v. Connor,
5       490 U.S. 386 (1989)................................................................................................ 9
6
       Johnson v. Couturier,
7       572 F.3d 1067 (9th Cir. 2009) ................................................................................ 8
8
       Melendres v. Arpaio,
9       695 F.3d 990 (9th Cir. 2012) ................................................................................ 17
10     Nelson v. City of Davis,
11      685 F.3d 867 (9th Cir. 2012) ...................................................................... 8, 10, 11
12     Nken v. Holder,
13      556 U.S. 418 (2009).............................................................................................. 17
14     Sammartano v. First Judicial District Court,
15      303 F.3d 959 (9th Cir. 2002) ................................................................................ 17

16     Shell Offshore, Inc. v. Greenpeace, Inc.,
        709 F.3d 1281 (9th Cir. 2013) ................................................................................ 7
17
18     Smith v. City of Hemet,
        394 F.3d 689 (9th Cir. 2005) ................................................................................ 14
19
20     Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
        240 F.3d 832 (9th Cir. 2001) .................................................................................. 7
21
22     United States v. Mohr,
        318 F.3d (4th Cir. 2003) ....................................................................................... 14
23
24     Univ. of Tex. v. Camenisch,
        451 U.S. 390 (1981)................................................................................................ 8
25
       Winter v. Natural Res. Def. Council,
26
        555 U.S. 7 (2008).................................................................................................... 7
27
28
                                         iii
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION
           FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 5 of 24 Page ID #:93




1                                    TABLE OF AUTHORITIES – CONT’D

2
                                                                                                                        Page(s)
3      Federal Cases
4
       Young v. City of Los Angeles,
5       655 F.3d. 1156 (9th Cir. 2011) ................................................................. 14, 15, 16
6
       State Statutes
7
       California Civil Code § 52.1 ............................................................................... 7, 17
8
9      Federal Rules
10     FRCP 65(b) ............................................................................................................... 7
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         iv
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION
           FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 6 of 24 Page ID #:94




1      I.    INTRODUCTION
2            The Los Angeles County Sheriff’s Department (“LASD”) has repeatedly and
3      continually deployed so-called “less-lethal” weapons, including rubber bullets, pepper balls,
4      and tear gas indiscriminately against persons engaged in peaceful protests against police
5      violence in the aftermath of the deaths of George Floyd and others. The LASD continues
6      to use such excessive force as an improper crowd control method to break up
7      demonstrations, without giving protesters adequate warnings and time to comply with
8      orders to disperse. Instead of deploying these weapons in a defensive manner to protect
9      themselves and others, the LASD has been deliberately using less lethal munitions and
10     chemical agents in an indiscriminate and retaliatory fashion against people engaged in
11     lawful activities, including journalists and legal observers.
12           These tactics must be stopped forthwith in order to protect the rights of citizens to
13     express themselves peacefully. Plaintiffs have demonstrated good cause for the issuance of
14     a Temporary Restraining Order to enjoin the LASD from using less than lethal munitions
15     and chemical agents against non-violent protesters. The evidence submitted demonstrates
16     that the LASD continues to violate the law and its own policies by using such force against
17     peaceful protesters. Plaintiffs have shown a strong likelihood of prevailing on the merits.
18     Meanwhile, Sheriff Alex Villanueva continues to disregard calls for the LASD to reform
19     and change its tactics, and instead has chosen to challenge the authority of the Board of
20     Supervisors and the Inspector General. Each day there are new reports of misconduct by
21     the LASD against peaceful citizens. Accordingly, in order to protect the First Amendment
22     right to protest and promote the public interest, this Court should enjoin the LASD from
23     using less-lethal weapons and chemical agents against peaceful protesters.
24     ///
25     ///
26     ///
27
28
                                             1
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 7 of 24 Page ID #:95




1      II.   THE FACTS THAT NECESSITATE THIS APPLICATION1
             The Complaint in this matter was filed on August 27, 2020, alleging in essence, that
2
       the LASD had been engaging in violent, retaliatory abuses of power aimed at punishing
3
       people who were lawfully exercising their rights to protest the increasingly disturbing
4
       incidence of police abuse, and in particular, the lethal use of force against people of color.
5
       Even before the ink was drying on the final drafts, the LASD deputies continued to engage
6
       in the same unlawful behavior Plaintiffs allege in the Complaint.
7
             On August 25, 2020, a lawful, peaceful demonstration through the streets of
8
       downtown Los Angeles resulted in LASD using less-lethal projectiles, and tear gas against
9
       demonstrators. About 100 demonstrators marched on the streets to the County jail, a County
10
       of Los Angeles facility, protesting the Pasadena killing of Anthony McClain, where they
11
       encountered barricades described as a “giant slinky.” They then marched back in the
12
       direction of City Hall. At Broadway and Temple, LASD deputies fired rubber bullets,
13
       pepper balls, and tear gas at the non-violent demonstrators, effectively breaking up the
14
       demonstration. At no time did the LASD deputies give any warning or announce any
15
       declaration of an unlawful assembly, nor did they give any dispersal order to allow
16
       demonstrators to leave and escape arrest before being subjected to the use of less-lethal
17
       force. (See Decl. of Joseph Mischo (“Mischo Decl.”) at ¶ 6), (Decl. of Addie Tinnell
18
       (“Tinnell Decl.”) at ¶ 22), (Decl. of Taegen Meyer (“Meyer Decl.”) at ¶ 7), (Decl. of Vishal
19
       Singh (“Singh Decl.”) at ¶ 8).
20
             Joseph Mischo, a protester at the August 25th march, recalled: “I was hit in my right
21
       eye with a pepper ball. I was hit in my left buttock and left elbow with what I believe to
22
       have been rubber bullets and/or foam rounds. I was about 20-25 feet from the sheriff
23
       deputies when they shot at me. . . I did not see any protesters throw anything at deputies or
24
       spray painting. The shields that protesters carried were made of foam. I did not hear a
25
       dispersal order, a declaration of unlawful assembly, or a warning of any kind prior to the
26
27     1
        Plaintiffs have documented these violations in voluminous declarations included in their
28     Appendix.
                                            2
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 8 of 24 Page ID #:96




1      use of force.” (Mischo Decl. at ¶¶ 5-7). National Lawyers Guild Los Angeles chapter
2      (“NLG-LA”) staff member, Addie Tinnell did not hear any warning prior to the use of less
3      lethal munitions: “Without any warning whatsoever, the sheriff’s deputies began firing
4      numerous munitions at the crowd. Both of the legal observers present were hit and injured
5      by flash bang grenades, and one of them was hit at close range. I believe the legal observers
6      were targeted.” (Tinnell Decl. at ¶ 4).
7            Two legal observers from the NLG-LA, present at every demonstration and easily
8      identifiable from their lime green baseball hats, were specifically targeted with a tear gas
9      grenade after they had become separated from the main group and were following directions
10     from LASD deputies to move across the street. They were struck in the legs, suffering
11     painful injuries. LASD deputies continued shooting rubber bullets and flash grenades at
12     them as they ran away and sought protection with other demonstrators. (See Decl. of Jill
13     O’Neil (“O’Neil Decl.”) at ¶ 14, 26), (Decl. of Diana Barbadillo (“Barbadillo Decl.”) at ¶¶
14     13-14).   NLG-LA legal observer, Jill O’Neill, recounted: “I saw a deputy throw a flash
15     bang grenade at me. I ran away from it to the right (south), and then suddenly I felt
16     something explode between my legs. It is my personal belief that the flash bang grenades
17     were thrown at me and Diana Barbadillo intentionally because of our legal observer status,
18     based on the attitudes of the deputies we spoke with beforehand. We were the only two legal
19     observers present.” (O’Neil Decl. at ¶¶ 11-12).
20           Then, one week later on September 5, 2020, at a larger demonstration of about 250-
21     300 people protesting the recent LASD killing of a Black man riding a bicycle, Dijon
22     Kizzee, at the Sheriff’s station in South Central Los Angeles on Imperial. LASD deputies
23     (dressed in full riot gear) again erected a barrier surrounding the station with a giant
24     “slinky.” The demonstration primarily took place on Imperial Highway, which had been
25     blocked from traffic. As people were milling around listening to speeches, LASD deputies
26     began firing on the crowd with rubber bullets, pepper balls, flash bangs, and tear gas
27     grenades. (See, e.g.,at ¶ 6-8), (Barbadillo Decl. at ¶ 26), (Decl. of David Ramirez (“Ramirez
28     Decl.”) at ¶ 5). Again, no warning or dispersal order had been given, and even as people
                                            3
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 9 of 24 Page ID #:97




1      retreated and ran away from the location, LASD deputies chased them and shot at them with
2      rubber bullets. (See id.). A young seven-year old girl and her Mother were overcome with
3      tear gas, causing them to have difficulty breathing.2 (See O’Neil Decl. at ¶ 23). After
4      shooting at the demonstrators with less-lethal munitions, deputies were heard directing
5      people east on Imperial. (See Decl. of Katherine Franco (“Franco Decl.”) at ¶ 21). NLG-
6      LA legal observer Katherine Franco recalled the following: “I never heard the deputies say
7      they would start shooting or give an order to disperse prior to shooting. Minutes after they
8      started shooting, at 8:44 p.m., they gave a dispersal order that was loud enough for many of
9      the demonstrators to hear . . . I had a bad reaction to the tear gas such that I had to call a
10     friend to help me leave the demonstration, since I could not drive myself due to the tear gas.
11     I was coughing uncontrollably and had a hard time breathing. It burned my eyes so that I
12     could not see for at least ten minutes . . .” (Franco Decl. at ¶¶ 21-22).
13              By now, demonstrations were taking place almost nightly in front of the Sheriff’s
14     station in South Central on Imperial Highway. On September 7, a peaceful demonstration
15     of about 75-100 people took place, again protesting the killing of Dijon Kizzee.3 At
16     approximately 10:00 pm LASD deputies started shooting rubber bullets, pepper balls, tear
17     gas, and other munitions at the demonstrators. (See Decl. of Imorie Recio (“Recio Decl.”)
18     at ¶¶ 5). No warning or dispersal order was given prior to the commencement of the attack.
19     (See id.). 19 year-old Imorie Recio who attended the protest observed: “I did not see any
20     protesters throw anything at the sheriff deputies at any time. I do not know why they sheriff
21     deputies began to use less lethal force against us.” (Id.). Amongst others, deputies shot
22     Recio in her right ankle with a black stinger grenade. It left a big cut and swelled up right
23     2
         Josie Huang, In South LA, March For Dijon Kizzee Turns Chaotic Outside Sheriff's
24     Station, LAist website (Sept. 6, 2020),
25     https://laist.com/2020/09/06/dijon_kizzee_south_la_los_angeles_sheriffs_department_dep
       uties_march_110.php.
26     3
         Leila Miller, Alene Tchekmedyian, Dozens arrested as protesters and deputies clash in
27     Dijon Kizzee demonstrations in L.A., LA Times website (Sept. 9, 2020),
       https://www.latimes.com/california/story/2020-09-09/demonstrators-arrested-dijon-
28     kizzee.
                                                4
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 10 of 24 Page ID #:98




1      away. (Id. at ¶ 6). She was struck at least three times in the back, probably with pepper
2      balls, and once in her right calf with a rubber bullet, making it difficult for her to stand.
3      (Id.). Meanwhile, she was choking on tear gas. (Id.). She ran to a 7-11 on the corner and
4      sought treatment from paramedics. (Id.) While an ice pack was being applied, she heard
5      an announcement to disperse from an amplified speaker, even as the deputies continued to
6      shoot and advance toward the retreating protesters. (Id.). Recio recalled: “After I got in the
7      car, I noticed most people were running away but 10-20 people stood ground. LASD
8      deputies continued moving forward while shooting for 20-30 minutes.” (Id. at ¶ 9).
9            The next night, September 8, a similar demonstration took place at the LASD station
10     on Imperial Highway.        Again, despite the peaceful and non-violent nature of the
11     demonstration, at about 8:15 pm LASD deputies declared an unlawful assembly through an
12     amplifier. This time they gave demonstrators 5 minutes to leave. (Decl. of Lisamarie
13     Betancourt (“Betancourt Decl.”) at ¶ 6). Within five minutes they began to advance on the
14     demonstrators, pushing them back toward Normandie. (Id. at ¶ 7). Then, LASD deputies
15     charged the crowd and struck down a leader with a bullhorn, arresting him. (Id. at ¶ 8). As
16     soon as they did, LASD deputies charged the rest of the crowd and began shooting at them
17     with rubber bullets and stingers. (Id.). LASD deputies continued shooting at the crowd of
18     people with an intent to injure, and not just disperse. (Id. at ¶ 9). Protest attendee Lisamarie
19     Betancourt recounted: “Given the fact that the protesters were nonviolent, and the deputies
20     were not being threatened, it appeared to me that the LASD deputies were shooting less
21     than lethal weapons with an intent to injure and not simply to disperse the crowd . . . I was
22     hit by a foam bullet on my chest and it was bleeding through my clothes. I have a big bruise
23     through by ribs. (Id. at ¶¶ 9-10).
24           That demonstrators were being targeted by deputies is patently clear. On September
25     9, Breo Freeman picked up supplies including water, a cooler, hand sanitizer, snacks, and a
26     first aid kit to take in his pick-up truck to provide to demonstrators. (Decl. of Breo Freeman
27     (“Freeman Decl.”) at ¶ 2). When he returned to his truck after half-an-hour, all four tires of
28     his truck had been slashed. (Id. at ¶ 6). A reluctant witness reportedly saw LASD deputies
                                             5
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 11 of 24 Page ID #:99




1      slash the tires. (Id. at ¶ 7). As he was about to call AAA for assistance, four LASD vehicles
2      arrived. (Id. at ¶¶ 8-12). LASD deputies accosted him, detaining him in a patrol vehicle
3      while they searched his truck without permission. (Id.). LASD deputies admitted they had
4      detained him because he was bringing supplies to the demonstrators. (Id. at ¶ 13).
5               Then, on September 11, a press conference was called by the National Lawyers Guild
6      at which numerous demonstrators voiced their complaints about the LASD’s mistreatment
7      of demonstrators. The press conference was surrounded by 30 or more LASD deputies
8      dressed in riot gear, displaying less-lethal weapons and kettling the group with the use of a
9      “slinky” barricade.      (Decl. of David Cunningham (“Cunningham Decl.”) at ¶¶ 11-16),
10     (Decl. of Cynthia Anderson-Barker (“Anderson-Barker Decl.”) at ¶¶ 9-17). It appeared the
11     LASD deputies intended to intimidate the participants. (See Anderson-Barker Decl. at ¶
12     17). One LASD deputy even attempted to snatch one of the speakers over the barricade for
13     taking pictures of other deputies.4 (Cunningham Decl. at ¶ 20).
14              Sheriff Villanueva is under fire for his behavior and the conduct of his deputies. The
15     Inspector General, Max Huntsman, whose function is to investigate and oversee complaints
16     of deputy misconduct has been highly critical of the LASD and Sheriff Villanueva’s
17     unwillingness to cooperate with his investigations. Most recently, Sheriff Villanueva has
18     refused to cooperate with Inspector General Huntsman’s investigation of the notorious
19     arrest of local KPCC reporter Josie Huang.5 Sheriff Villanueva tried to justify her arrest by
20     claiming she failed to properly identify herself as a reporter, a claim belied by numerous
21     videos of the encounter. Videos from multiple vantage points clearly show a press badge
22
23
24     4
         Leila Miller, Alene Tchekmedyian, Deputies in riot gear surround peaceful news
25     conference related to Kizzee shooting, LA Times website (Sept. 11, 2020),
       https://www.latimes.com/california/story/2020-09-11/deputies-in-riot-gear-peaceful-
26     press-conference-related-to-kizzee-shooting.
       5
27       Brittany Martin, Inspector General Says the Sheriff’s Department May Have Made False
       Claims About a Reporter’s Arrest, Los Angeles Magazine (September 17, 2020),
28     https://www.lamag.com/citythinkblog/josie-huang-arrest-lasd-villanueva/.
                                                6
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 12 of 24 Page ID #:100




1    hanging from Huang’s neck as she repeatedly declared that she was a journalist with
2    KPCC.6
3    III. ARGUMENT
          A. This Court Should Grant a TRO to Enjoin the LASD From Using
4            Excessive Force Against Non-Violent Protesters.
5             Injunctive relief is warranted and necessary under the First, Fourth and Fourteenth
6    Amendments of the U.S. Constitution; and under Article 1, Sections 3, 7, and 13 of the
7    California Constitution and California Civil Code Section 52.1, to protect Plaintiffs and the
8    classes they represent from being prevented from protesting, from serious, potentially
9    permanent and even lethal injuries. Plaintiffs meet all the requirements for injunctive relief
10   because they are (1) likely to succeed on the merits, (2) will suffer irreparable harm in the
11   absence of preliminary relief, (3) the balance of equities tips in their favor, and (4) an
12   injunction is in the public interest. Winter v. Natural Res. Def. Council, 555 U.S. 7, 20
13   (2008); Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1289 (9th Cir. 2013).
14            The same factors apply to an application for a temporary restraining order, but a court
15   may grant a temporary restraining order when irreparable injury may occur before the
16   hearing for a preliminary injunction can be held. Stuhlbarg Int’l Sales Co. v. John D. Brush
17   & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (explaining that the Ninth Circuit’s “analysis
18   is substantially identical for the injunction and the TRO”); see also FRCP 65(b) (allowing
19   TRO to be granted without notice). Here, marches and demonstrations are continuing, and
20   Plaintiffs’ rights are in jeopardy absent this Court’s intervention. Plaintiffs seek a temporary
21   restraining order in order to protect their constitutional rights pending a full hearing on their
22   motion for a preliminary injunction.
23            The Ninth Circuit “evaluate[s] these factors via a ‘sliding scale approach,’ such that
24   ‘serious questions going to the merits’ and a balance of hardships that tips sharply towards
25
26   6
      Alex Wigglesworth, L.A. County deputies arrest radio reporter covering protest outside
27   hospital, LA Times website (September 13, 2020),
     https://www.latimes.com/california/story/2020-09-13/deputies-arrest-radio-reporter-
28   covering-protest-outside-hospital.
                                              7
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                  TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 13 of 24 Page ID #:101




1    the plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also
2    shows that there is a likelihood of irreparable injury and that the injunction is in the public
3    interest.” Arc of California v. Douglas, 757 F.3d 975, 983 (9th Cir. 2014) (citations
4    omitted).
5          The Court “must balance the competing claims of injury and must consider the effect
6    on each party of the granting or withholding of the requested relief.” Winter, 555 U.S. at
7    24. Since this case involves a government actor, the balance of equities factor merges with
8    the fourth factor, public interest. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092
9    (9th Cir. 2014).
10         “Given the haste that is often necessary” when moving for injunctive relief, “a
11   preliminary injunction is customarily granted on the basis of procedures that are less formal
12   and evidence that is less complete than in a trial on the merits.” Univ. of Tex. v. Camenisch,
13   451 U.S. 390, 395 (1981). For this reason, “[a] party is not required to prove her case in
14   full on preliminary injunction,” Arce v. Douglas, 793 F.3d 968, 976 (9th Cir. 2015), and
15   “[t]he trial court may give even inadmissible evidence some weight, when to do so serves
16   the purpose of preventing irreparable harm before trial.” Johnson v. Couturier, 572 F.3d
17   1067, 1083 (9th Cir. 2009) (quoting Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th
18   Cir. 1984)).
19         As shown herein, Plaintiffs have presented substantial evidence (See Plaintiffs’
20   Appendix) that the challenged tactics of the LASD violate the constitutional rights of
21   peaceful protesters and therefore Plaintiffs are likely to prevail on the merits.
22
           B.       The LASD Is Indiscriminately Using Kinetic Projectiles, Flash Grenades,
23                  and Chemical Agents Against Protesters in Dangerous, Unconstitutional
24                  Ways.

25               1. The Use of Serious, “Less-Lethal” Force Against Peaceful Protesters
26                  Constitutes a Seizure.
27         The Fourth Amendment governs law enforcement’s use of force against protesters,
28   even when the officers’ goal is simply to disperse the crowd. In Nelson v. City of Davis,
                                          8
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 14 of 24 Page ID #:102




1    685 F.3d 867, 877-78 (9th Cir. 2012), the Ninth Circuit applied Fourth Amendment
2    excessive force principles to assess the constitutionality of police firing less lethal
3    projectiles into a crowd of students at a University party striking one of them and causing
4    serious injuries. See id. (“Regardless of [the officers’] motives, their application of force
5    was a knowing and willful act that terminated Nelson’s freedom of movement.                    It
6    unquestionably constituted a seizure under the Fourth Amendment.”); see also Felarca v.
7    Birgeneau, 891 F.3d 809, 818 (9th Cir. 2018) (applying Fourth Amendment analysis to
8    officers’ use of batons against protesters with intent to disperse, rather than detain,
9    protesters).
10         Accordingly, the use of less lethal projectiles against protesters—whether to arrest
11   them or to disperse them or for any other purpose is subject to a Fourth Amendment
12   “reasonableness” analysis.
13             2. The Fourth Amendment Requires Objectively Reasonable Force.
14         The Fourth Amendment guarantees the right to be free from excessive force.
15   Excessive force claims are analyzed under an objective reasonableness standard. See
16   Graham v. Connor, 490 U.S. 386, 395 (1989). The reasonableness of an officer’s conduct
17   must be assessed “from the perspective of a reasonable officer on the scene,” recognizing
18   the fact that the officer may be “forced to make split-second judgments.” Id. at 396–97.
19   The Graham standards consider the particular factual circumstance of each situation. See
20   id. at 396–97. Relevant factors include the severity of the crime, the potential threat posed
21   by the suspect to the officer’s and others’ safety, and the suspect’s attempts to resist or evade
22   arrest. See id.; see also Ninth Circuit Model Jury Instruction No. 9.25 (listing various
23   factors including “the amount of time the officer had to determine the type and amount of
24   force that reasonably appeared necessary, and any changing circumstances during that
25   period; the type and amount of force used; and the availability of alternative methods [to
26   take the plaintiff into custody].”).
27         In this case, the LASD used and threatens to continue to use so-called “less-lethal”
28
                                          9
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 15 of 24 Page ID #:103




1    force against the protesters, including so-called “rubber bullets” or other impact projectiles,
2    as well flash grenades, and chemical agents, such as tear gas. As shown herein, the use of
3    such “less lethal” weapons can cause serious and debilitating injuries thereby rendering the
4    use this type of force against peaceful protesters excessive and unreasonable under the
5    Fourth Amendment.
6              3. The LASD Is Using “Rubber Bullets” and Similar “Less-Lethal”
7                 Projectiles in an Objectively Unreasonable Manner.
8          The LASD continues to use “less lethal” projectiles on protesters indiscriminately.
9    As Plaintiffs have shown, the LASD engaged in undeserved and indiscriminate firing of
10   projectiles on individuals and into crowds of protestors, which causes many serious injuries.
11   There was no justification for this violence, and indeed, it was contrary to well-accepted
12   police practices and training. (Decl. of Plaintiffs’ Expert Roger Clark (“Clark Decl.) at ¶¶
13   12-23).
14         The Ninth Circuit has held that using so called “non-lethal” force against unarmed
15   persons can constitute excessive force in violation of the Fourth Amendment. In Nelson,
16   the Ninth Circuit dealt with the use of such dangerous but “non-lethal” projectiles by police
17   to disperse a crowd, holding that the officers’ actions in shooting pepperballs at plaintiff
18   “was an act of excessive force.” 685 F.3d at 872.7 More specifically, the officers in Nelson
19   were trying to disperse a party near UC Davis. Plaintiff and other students “were attempting
20   to leave the party[,] but the police blocked their means of egress and did not provide any
21   instructions for departing from the complex.” Id. at 874. They waited for instructions and
22   “repeatedly raised their hands to show their willingness to comply.” Id. While there were
23   bottles thrown at the officers, “no one from [plaintiff’s] group threw bottles at the police.”
24   Id. Officers then launched a pepperball which struck plaintiff’s eye, resulting in “temporary
25
26   7
       “Pepperball guns are, in essence, paintball guns that fire rounds containing . . . pepper
27   spray. . . . They break open on impact . . . [producing] an effect similar to mace or pepper
     spray. Pepperballs therefore combine the kinetic impact of a projectile with the sensory
28   discomfort of pepper spray.” Id. at 873.
                                          10
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 16 of 24 Page ID #:104




1    blindness,” multiple surgeries, and forced withdrawal from UC Davis “due to the loss of his
2    athletic scholarship.” Id.
3          The Circuit concluded that the use of force in this case “was unreasonable and
4    resulted in a violation of the Fourth Amendment.” Id. at 883. First, the severity of the
5    government’s intrusion by use of a pepperball projectile which resulted in “serious and
6    permanent injury to one or more individuals” was “substantially more than a minimal
7    intrusion.” Id. Second, the government’s interest in clearing the apartment complex of
8    party goers was not “sufficient to justify the use of force at issue.” Id. There was no
9    evidence that plaintiff “posed a risk to the officers or any other persons; the officers had no
10   interest in arresting them; and the group engaged in passive resistance, at most, by failing
11   to immediately disperse if and when such an order was given.” Id. Third, even when
12   considering “all the partygoers as a single entity,” the force used “could not have been
13   justified by the government’s interest in stopping any and all disorderly behavior.” Id.; see
14   also Deorle v. Rutherford, 272 F.3d 1272, 1285 (9th Cir. 2001) (“Less than deadly force
15   that may lead to serious injury may be used only when a strong governmental interest
16   warrants its use, and in such circumstances should be preceded by a warning, when
17   feasible.”); id. at 1284 (so holding for a “cloth-cased shot, which is something akin to a
18   rubber bullet.”).
19         Nelson and Deorle are both controlling authority regarding the police use of rubber
20   bullets or other similar so called “non-lethal” projectiles and require a serious governmental
21   interest before such force can be deployed. Rubber bullets and similar projectiles can cause
22   serious harm to persons, including blindness and permanent debilitating injuries. Nelson,
23   685 F.3d at 873; Deorle, 272 F.3d at 1285. As in Nelson, indiscriminately using rubber
24   bullets or other projectiles on non-violent protesters to effectuate the dispersal of a crowd
25   plainly constitutes excessive force in violation of the Fourth Amendment in these
26   circumstances.8
27   8
      See also, e.g., Fisher v. City of San Jose, No. C-01-21192 PVT, 2003 WL 27384298, at
28   *9 (N.D. Cal. Sept. 18, 2003) (holding that shooting unarmed misdemeanor suspect who
                                          11
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 17 of 24 Page ID #:105




1          The group Physicians for Human Rights (PHR) conducted studies on less lethal
2    munitions and other crowd-control weapons. The PHR report on kinetic impact projectiles
3    (KIPs), which include rubber and plastic bullets, states:
4          KIPs in general are not an appropriate weapon for crowd managements and
5          specifically for dispersal purposes. Most cannot be used effectively and safely
6          against crowds. At close ranges, levels of lethality and patterns of injury of
7          some KIPS become similar to those of live ammunition. At longer ranges,
8          KIPs are inaccurate and indiscriminate. Some KIPs are lethal in close range
9          and ineffective at longer distances which make safe use difficult.9
10   LASD used KIPs at longer ranges, which caused them to be inaccurate and indiscriminate.
11   LASD used KIPs at close ranges, which constituted lethal force. LASD used KIPs on
12   protesters who were leaving the area and hit dozens of protesters in the back as they fled.
13   (See Decl. of Alex McElvain (“McElvain Decl.”) at ¶¶ 8-9).
14         LASD’s indiscriminate use of less lethal projectiles, flash grenades, tear gas, and
15   other chemical agents violates LASD’s own policies regarding use of force.10 First, LASD’s
16   use of forces was unauthorized in light of known circumstances. LASD Use of Force Policy
17   section 3-10/020.00 regarding unauthorized use of force reads:
18         Department members are authorized to use only that amount of force that is
19         objectively reasonable to perform their duties.       “Objectively reasonable”
20         means that Department members shall evaluate each situation requiring the use
21
22   did not obey officer’s commands in the leg with a rubber bullet constitutes excessive force);
23   Abay v. City of Denver, No. 20-cv-01616-RBJ, 2020 WL 3034161 at *3 (D. Colo. 2020)
     (holding that plaintiffs showed likelihood of success on excessive force claim involving use
24   of rubber bullets on protesters).
25
     9
       Physicians for Human Rights, “Health Impacts of Crowd-Control Weapons: Kinetic
     Impact Projectiles (Rubber Bullets)”, Physicians for Human Rights website (January 1,
26   2017), https://phr.org/our-work/resources/health-impacts-of-crowd-control-weapons-
27   kinetic-impact-projectiles-rubber-bullets/.
     10
        Los Angeles County Sheriff Use of Force Policy,
28   http://shq.lasdnews.net/content/uoa/EPC/force-policy.pdf.
                                          12
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 18 of 24 Page ID #:106




1          of force in light of the known circumstances, including, but not limited to, the
2          severity of the crime at issue, whether the suspect poses an immediate threat
3          to the safety of the member or others, and whether the suspect is actively
4          resisting, in determining the necessity for force and the appropriate level of
5          force. Department members maintain the right to self-defense and have a duty
6          to protect the lives of others.
7    The LASD’s use of force in the recent protests was unreasonable given that the protesters
8    were largely peaceful; there was no threat to the lives of deputies or others; and LASD
9    provided no warning or dispersal order prior to use of force. LASD’s use of force was
10   solely punitive and retaliatory in nature.
11         Secondly, the LASD’s use of chemical agents including tear gas and pepperballs was
12   in violation of its own use of force policy regarding use of chemical weapons, which states,
13   “CS chemical agents shall not be employed, or their use threatened, to disperse
14   demonstrators or others who are not actually endangering public safety and security.” Id.
15   To reiterate, the protesters were largely peaceful; there was no threat to the lives of deputies
16   or others; and LASD provided no warning or dispersal order prior to use of chemical
17   weapons.
18              4. The LASD’s Indiscriminate Use of Tear Gas, Flash Grenades, and Other
19                Chemical      Agents       Against   Peaceful     Protestors     is   Objectively
20                Unreasonable.
21         As Plaintiffs have shown, the LASD engaged in undeserved and indiscriminate use
22   of flash grenades, tear gas, and other chemical agents against peaceful protestors—as well
23   as legal observers and journalists—which can cause serious injuries. The risk of injury is
24   especially heightened during the COVID-19 pandemic where tear gassing can contribute to
25   the spread of a potentially lethal virus. As described above, LASD deputies, without
26   provocation and without sufficient warning or any warning at all, began deploying tear gas.
27   (See, e.g., Franco Decl. at ¶¶ 20-22); (O’Neil Decl. ¶ 26); (Tinnell Decl. at ¶ 19). LASD
28   deputies, without provocation and without sufficient warning or any warning at all, also
                                          13
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 19 of 24 Page ID #:107




1    threw flash grenades into the crowd. (See, e.g., Mischo Decl. at ¶¶ 5,12) (McDonald Decl.
2    at ¶¶ 6-7).
3          Applying the same Graham factors discussed above to the LASD’s documented,
4    repeated use of tear gas and flash grenades against peaceful protesters compels the
5    conclusion that deployment of these tactics is also objectively unreasonable and therefore
6    violates the Fourth Amendment. Importantly, LASD’s use of chemical agents, such as tear
7    gas, and flash grenades constitutes significant force. See Anti Police-Terror Project v. City
8    of Oakland, No. 20-CV-03866-JCS, 2020 WL 4584185, at *13 (N.D. Cal., Aug. 10, 2020)
9    (“chemical agents, less lethal projectiles such as rubber bullets and flashbang grenades –
10   constitute significant force.”) (citing Young v. City of Los Angeles, 655 F.3d. 1156, 1161
11   (9th Cir. 2011)).
12         First, chemical agents and flash grenades are a type of “intermediate force” that is
13   “capable of inflicting significant pain and serious injury” and therefore constitute a
14   “significant intrusion upon an individual’s liberty interests.” Young, 655 F.3d at 1161 (9th
15   Cir. 2011) (citing Smith v. City of Hemet, 394 F.3d 689, 701–02 (9th Cir. 2005); United
16   States v. Mohr, 318 F.3d at 623 (4th Cir. 2003); see also Boyd v. Benton County, 374 F.3d
17   773, 779 (9th Cir. 2004) (acknowledging “the inherently dangerous nature of [a] flash-bang
18   device”). Lab studies have not shown what effects tear gas can have on women, children
19   and people with preexisting conditions. 11 Outside of the lab, tear gas can cause prolonged
20   damage in people with asthma and potentially contribute to miscarriages. Id. It has been
21   demonstrated that tear gas canisters can be lethal if fired at protesters’ head, as they were in
22   Iraq in October and November 2019. Id. Flash bang grenades are documented to have
23   caused injuries and deaths, including burns and fatal heart attacks. Id. The intrusion for
24   chemical agents is particularly heightened during the COVID-19 pandemic, where “the use
25   of tear gas under these circumstances may put protestors' health at risk, contributing to the
26
27    Kelsey D. Atherton, What ‘Less Lethal’ Weapons Actually Do, Scientific American
     11

     website (June, 23, 2020), https://www.scientificamerican.com/article/what-less-lethal-
28   weapons-actually-do/.
                                           14
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
               TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 20 of 24 Page ID #:108




1    increased, widespread infection of this lethal virus.” Don't Shoot Portland v. City of
2    Portland, No. 3:20-CV-00917-HZ, 2020 WL 3078329, at *4 (D. Or., June 9, 2020).
3           Second, with regard to the governmental interest in the use of force, the single “most
4    important” factor to examine is “whether the individual posed an immediate threat to officer
5    or public safety.” Young, 655 F.3d 1163. By definition, individuals engaging in peaceful
6    protest pose no threat to officers or to public safety. Moreover, given the at-most minimal
7    severity of the “crime” (i.e., failure to follow a dispersal order), and the lack of any attempt
8    to evade or resist arrest, it is clear that this factor also compels the conclusion that using tear
9    gas against peaceful protesters is objectively unreasonable. Cf. id. at 1164–65 (“Young’s
10   failure to wear a seatbelt was a run-of-the-mill traffic violation that clearly provided little,
11   if any, support for the use of force upon him. . . . And while disobeying a peace officer’s
12   order certainly provides more justification for force than does a minor traffic offense, such
13   conduct still constitutes only a non-violent misdemeanor offense that will tend to justify
14   force in far fewer circumstances than more serious offenses, such as violent felonies. . . .
15   When, as here, a suspect’s disobedience of a police officer takes the form of passive
16   noncompliance that creates a minimal disturbance and indicates no threat, immediate or
17   otherwise, to the officer or others, it will not, without more, give rise to a governmental
18   interest in the use of significant force.”) (citations omitted); Boyd, 374 F.3d at 779 (holding
19   that officers cannot blindly throw a flash-bang device “into a room occupied by innocent
20   bystanders absent a strong governmental interest, careful consideration of alternatives and
21   appropriate measures to reduce the risk of injury”).
22          As described in Plaintiffs’ declarations, “it is not clear that the crowd was refusing to
23   disperse as there is evidence that they may have been given insufficient time to respond or
24   no warnings at all, or they could not hear the warnings.” Anti Police-Terror Project, 2020
25   WL 4584185, at *13. Indeed, in several instances, LASD deputies continued firing on
26   demonstrators as they were retreating. (See, e.g., McElvain Decl. at ¶¶ 8-9), (Tinell Decl.
27   at ¶ 26), (McDonald Decl. at ¶ 9). More, Defendants cannot justify such indiscriminate use
28   of tear gas and flash grenades on the basis that there was any purported violence occurring
                                          15
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 21 of 24 Page ID #:109




1    during that time. Don't Shoot Portland, WL 3078329, at *3 (finding significant that “[t]here
2    is no record of criminal activity on the part of Plaintiffs”). “To the contrary, there is even
3    evidence that some protesters were confronted with tear gas while trying to follow police
4    orders and leave the demonstrations.” Id. Even if (as Defendants will be sure to argue) one
5    or more protesters threw water bottles at the deputies, that does not automatically convert
6    the other innocent non-violent demonstrators into legitimate targets of less lethal projectiles.
7    (See Clark Decl. at ¶ 19-20).
8          Finally, balancing the level of the intrusion against the government interest in the use
9    of force, Young compels the conclusion that the LASD’s indiscriminate deployment of flash
10   grenades and chemical agents, such as tear gas, is objectively unreasonable. See id. at 1166–
11   67 (“Our conclusion comports with the logical notion that it is rarely necessary, if ever, for
12   a police officer to employ substantial force without warning against an individual who is
13   suspected only of minor offenses, is not resisting arrest, and, most important, does not pose
14   any apparent threat to officer or public safety.”).
15         C.    A Temporary Restraining Order and Preliminary Injunctive Relief Are
                 Urgently Needed and Well-Justified to Put an End to These
16               Unconstitutional and Life-Threatening Practices.
17         In light of the ongoing nature of the protests against police brutality at the hands of
18   the LASD, as well as the unfortunate likelihood that additional incidents of racially-charged
19   police brutality will catch the attention of an already incensed and increasingly attentive
20   public, the issuance of a temporary restraining order and preliminary injunctive relief with
21   regard to the LASD’s indiscriminate use of “less-lethal” projectiles and tear gas, flash
22   grenades, and other chemical agents is well-warranted here.
23         First, as demonstrated above, Plaintiffs are highly likely to succeed on the merits of
24   their claims. The use of rubber bullets and other similar projectiles on non-violent protesters
25   violates their constitutional rights and therefore the LAPD should be enjoyed from using
26   such projectiles against peaceful protesters. See Abay v. City of Denver, 445 F.Supp.3d
27   1286, 1294 (D. Colo. 2020) (granting preliminary injunction enjoining Denver police from
28   using “less-lethal” projectiles to target the head, back or pelvis area and ordering that “non-
                                          16
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 22 of 24 Page ID #:110




1    lethal or less-lethal projectiles shall not be shot indiscriminately into a crowd.”); Black Lives
2    Matter Seattle-King Cty. v. City of Seattle, Seattle Police Dep’t, No. 2:20-CV-00887-RAJ,
3    2020 WL 3128299, at *5 (W.D. Wash. June 12, 2020) (granting TRO to enjoin Seattle
4    police from employing “projectiles of any kind [including h-bang grenades, “pepper balls,”
5    “blast balls,” rubber bullets, and foam-tip projectiles] against persons peacefully engaging
6    in protests or demonstrations.”); Anti Police-Terror Project, 2020 WL 458418, at *12
7    (enjoining, inter alia, firing rubber bullets or similar projectiles at protestors).
8          Similarly, the LASD’s practice of indiscriminately deploying chemical agents and
9    flash grenades without warning violates clear guidance from the Ninth Circuit for the same
10   reasons discussed above.
11         Second, in light of the potential for serious or even lethal injuries resulting from these
12   practices, there is a clear possibility of irreparable harm in the absence of injunctive relief.
13   Cf., e.g., Black Lives Matter Seattle-King Cty, 2020 WL 3128299, at *4 (“Plaintiffs have
14   established a threat of immediate, irreparable harm in the absence of a TRO. They have
15   shown a likelihood of success on their First and Fourth Amendment claims, demonstrating
16   that irreparable injury has already occurred.”); Abay, 445 F.Supp.3d at 1294 (“Indeed,
17   irreparable harm has already occurred in the form of physical injury and the suppression of
18   speech.”).
19         Finally, the balance of hardships and the public interest weigh strongly in favor of
20   injunctive relief. Notably, “[w]hen the government is a party, these last two factors merge.”
21   Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (citing Nken v.
22   Holder, 556 U.S. 418, 435 (2009)). Moreover, “‘it is always in the public interest to prevent
23   the violation of a party’s constitutional rights.’” Melendres v. Arpaio, 695 F.3d 990, 1002
24   (9th Cir. 2012) (quoting Sammartano v. First Judicial District Court, 303 F.3d 959 (9th Cir.
25   2002)); see also Abay, 445 F.Supp.3d at 1293 (“Here, it is clearly in the public interest to
26   protect plaintiffs’ right to demonstrate, the media’s ability to document that demonstration,
27   and third parties’ ability to render aid to demonstrators without threat of excessive force by
28
                                          17
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 23 of 24 Page ID #:111




1    police.”).12
2           D.      REQUESTED RELIEF
3           Plaintiffs request the following injunctive relief to preserve their constitutional rights
4    during future demonstrations:
5           1.      Defendants should be forbidden from indiscriminately using less-lethal
6    projectiles, including rubber bullets, pepper balls, and other projectiles to disperse or
7    otherwise control crowds of protestors. Such less lethal projectiles should only be deployed
8    if there is a specific immediate threat to the safety of law enforcement personnel or others.
9    Further, before deploying such projectiles into a crowd, the LASD should declare an
10   unlawful assembly, and provide clear and reasonable notice to the crowd and a reasonable
11   time for the crowd to disburse.
12          2. Defendants should be forbidden from indiscriminately using tear gas, flash
13   grenades, and other chemical agents or irritants to disperse or otherwise control crowds of
14   protesters without adequate warnings and time for compliance. Such chemical agents
15   should only be deployed after other efforts of containment have failed and after reasonable
16   and audible warnings have been given that the protest has been declared an unlawful
17   assembly.      Further, after issuing such warnings, the LASD should give protesters a
18   reasonable time in which to comply with any disbursement orders. Such chemical agents
19   should not be used on protesters who are in the process of complying with the disbursement
20   orders or not resisting arrest.
21   ///
22   ///
23   ///
24
25
26
27   12
      Injunctive relief is also appropriate under the Bane Act for violations thereof. Cal. Civ.
28   Code § 52.1(c).
                                           18
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
               TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 Case 2:20-cv-07870-DMG-PD Document 13-1 Filed 09/21/20 Page 24 of 24 Page ID #:112




1    IV.   CONCLUSION
           For the foregoing reasons, this Court should grant this request for a temporary
2
     restraining order and a preliminary injunction.
3
4
     Dated: September 21, 2020                  Respectfully submitted,
5
6
                                                       By: /s/ Jorge Gonzalez
7                                                      Jorge Gonzalez
                                                       A PROFESSIONAL CORPORATION
8
                                                       Paul Hoffman
9                                                      Michael D. Seplow
10                                                     Aidan C. McGlaze
                                                       Kristina A. Harootun
11                                                     John Washington
12                                                     SCHONBRUN SEPLOW HARRIS
                                                       HOFFMAN & ZELDES LLP
13
                                                       Carolyn Y. Park
14                                                     LAW OFFICE OF CAROLYN PARK
15                                                     Arnoldo Casillas
16                                                     Denisse O. Gastélum
                                                       CASILLAS & ASSOCIATES
17
                                                       Morgan E. Ricketts
18                                                     RICKETTS LAW
19                                                     Attorneys for Plaintiffs and Proposed
                                                       Class.
20
21
22
23
24
25
26
27
28
                                          19
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
              TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
